Citation Nr: 1024076	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-18 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling for the 
period from December 27, 2001, to June 13, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, in effect since June 14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969 and from January 1975 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that continued a 50 percent evaluation 
for PTSD. During the pending appeal, jurisdiction of the case 
was transferred to the RO in Nashville, Tennessee.

In July 2005 the Veteran was notified that the Veterans Law 
Judge before whom he had testified at a hearing in December 
2003 was no longer employed at the Board and was offered the 
opportunity to testify at another hearing.  Although the 
Veteran initially requested a video conference hearing, in 
October 2005 he withdrew his request and stated that he did 
not wish to attend a scheduled video conference. Accordingly, 
the Board will proceed with review of the appeal.

The Board remanded the claim for additional development in 
July 2004, April 2006, and in September 2008.


FINDINGS OF FACT

1.  For the period from December 27, 2001, to July 14, 2002, 
the Veteran's PTSD was manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as:  intermittently illogical 
speech, near continuous panic and depression affecting the 
ability to function independently, appropriately, and 
effectively; anger; impaired impulse control; neglect of 
personal appearance and hygiene; difficulty in establishing 
and maintaining effective relationships; impaired and 
difficulty in adapting to stressful circumstances; total 
social and occupational impairment was not shown.

2.  Since July 15, 2002, the Veteran's PTSD has been 
productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period from December 27, 2001, to July 15, 2002, 
the criteria for an increased rating of 70 percent, but no 
more, for PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  Since July 15, 2002, the criteria for a rating of 100 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements were not disturbed 
by the Federal Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In a July 2004 letter, VA notified the Veteran that he should 
submit evidence showing that his PTSD had worsened in 
severity.  He was told that he could substantiate the claim 
with a statement from his doctor, containing clinical and 
physical findings, the results of any laboratory tests or X-
rays, and the dates of the examinations and tests.  He was 
also instructed that a statement from other individuals who 
were able to describe from their own knowledge and personal 
observations the manner in which the Veteran's disability had 
worsened may be helpful in proving his claim.  He was 
informed that ratings were assigned using the rating schedule 
and he was referred to that schedule.  This essentially 
informed him of the use of diagnostic codes.  He was also 
given examples of the evidence that could substantiate the 
claim.

The July 2004 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

The claim was subsequently readjudicated after providing the 
Veteran with an opportunity to respond to the notice.  Any 
timing deficiency was thereby cured.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies 
in VCAA notice are cured by readjudication in a supplemental 
statement of the case).

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claim, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in June 
2006 and April 2009.  Copies of these VA examination reports 
have been associated with the claims file.  There is no 
indication that his service-connected PTSD has worsened since 
the date of the most recent examination.  Therefore, an 
additional examination is not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

The Veteran's PTSD has been rated 50 percent disabling under 
DC 9411 for the period prior to June 13, 2006, and as 70 
percent disabling since June 14, 2006.  Under DC 9411, a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran filed a claim for an increased rating for PTSD on 
December 27, 2001.  

VA clinical records dated from December 2000 to April 2001 
show that the Veteran's PTSD symptoms were felt to have 
increased in severity.  He complained of an inability to 
sleep, irritability, hypervigilance, and having nightmares.  
He stated that for years he had been able to watch movies 
with some military content and to enjoy songs of the 1960's.  
Now, however, these triggered anxiety and depression.  He was 
having intrusive memories with some frequency.  He reported 
working 60 to 70 hours per week and stated that he had no 
friends.  Records dated in January 2001 show that the Veteran 
reported an increase in marital conflict.  His pressure at 
work had increased significantly.  Records dated in February 
2001 show that the Veteran reported experiencing intense 
flashbacks.  The content of his thoughts, however, was noted 
to be logical. 

An April 2001 letter from his private treating psychologist 
noted that the psychologist has been treating the Veteran 
since May 2000.  In the time that he had been treating the 
Veteran, he had observed the Veteran's PTSD to be severe, and 
to be exacerbated by a stressful work environment that 
required the Veteran to work long hours with tremendous 
responsibilities.  It was now clear that the Veteran was at 
an extremely high risk for being unable to continue working 
in his present position.  The stress he was experiencing also 
made it extremely difficult for him to function as a father 
and husband.  He continued to experience many flashbacks, to 
have difficulty sleeping, to be irritable and angry much of 
the time, and to feel as though he was unable to cope.  In 
speaking with the Veteran's wife, she perceived the Veteran's 
symptoms to have worsened over the last several years.  The 
psychologist estimated the Veteran's current GAF score to be 
47, a decrease from the score assigned at the time of his 
initial evaluation of the Veteran.

VA clinical records dated in June 2001 show that the Veteran 
reported that his job situation was worse.  Despite increased 
stress, he reported working hard to control his anger and 
function as a husband and father.  Mental status examination 
revealed a tired, tense individual with abundant speech and 
repetitive finger and hand movements.  He stated that he had 
recently nearly gotten into a physical confrontation with a 
co-worker.  He noted, however, that his medication had been 
very helpful in dealing with his PTSD symptoms, and that he 
doubted he would be able to work without it.  The Veteran's 
status was noted to be "brittle."

In October 2001, the Veteran's private psychologist submitted 
an additional statement in support of the Veteran's claim.  
He noted that since his April 2001 letter, the Veteran had 
continued to experience an increase in his PTSD symptoms, a 
decrease in his functional ability, and an obvious 
deterioration in his physical condition.  He now presented as 
haggard, worn, and under severe stress.  The psychologist 
stated that he had written a letter to the Veteran's employer 
recommending that the Veteran take a leave of absence from 
work and that he work a limited number of hours thereafter.  
His employer, however, had been unwilling to accommodate this 
recommendation.  The Veteran continued to try to work a full 
time schedule with mandatory overtime.  In the meantime, his 
GAF score, which had been estimated at 47 in April 2001, had 
decreased again to approximately 44.  The psychologist noted 
that he was seriously concerned with the Veteran's ability to 
maintain employment with the level of his PTSD symptoms.  
There was a strong possibility that he may have to leave his 
place of employment due to his inability to sustain work.  At 
this point in time, the Veteran's symptoms were severe and 
debilitating.

In November 2001, the Veteran underwent private psychiatric 
evaluation in conjunction with his claim of entitlement to 
disability benefits from the Social Security Administration.  
At the time of the evaluation, he reported being under 
extreme stress as a result of his job, where he was required 
to work 60 to 70 hour weeks as a personnel manager.  He 
stated that his temper upon returning home was severe and 
that he typically lost his temper over minor issues.  His 
wife related that it had become very difficult to live with 
him.  The Veteran acknowledged that he was very aware of his 
temper but felt that it was out of his control.  

Mental status examination revealed that the Veteran was alert 
and well-oriented.  His grooming and dress were clean and 
appropriate.  His immediate and remote memory were determined 
to be within normal limits.  He was noted to be agitated 
throughout the entire evaluation.  His eye contact, however, 
was good, and his speech was noted to be of regular rate, of 
normal volume, and clear.  His affect was noted to be 
slightly labile.  There was no evidence of any 
hallucinations, delusions, or other psychotic symptoms.  His 
thought associations were logical.  He denied experiencing 
any suicidal or homicidal ideations.  He was diagnosed with 
PTSD.

VA records dated in December 2001 show that the Veteran was 
seen for medication management.  He stated that his private 
psychologist had felt as though his symptoms would improve if 
his medication dosages were increased.  Adjustments were 
accordingly made to his prescriptions.

VA treatment records dated in April 2002 show that the 
Veteran reported increased incidents of vivid flashbacks, 
nightmares, and insomnia.  He additionally reported 
experiencing a poor energy level and impaired concentration.  
He stated that he was able to sleep for 6 to 7 hours per 
night when he took Restoril, which he did approximately twice 
per week, but that otherwise he was only able to sleep for 2 
hours per night.  He complained of increased marital problems 
since his last visit.  He stated that his job was stressful 
and that he was considering alternative employment.  He 
indicated that he had been seeing a private psychologist who 
was located closer to his house, as opposed to seeking 
treatment from VA.

Mental status examination revealed the Veteran to be alert 
and fully oriented.  His grooming and hygiene were noted to 
be good.  He was cooperative and maintained good eye contact.  
His thought process was logical with no looseness of 
associations.  His affect was full.  His speech was clear and 
coherent.  He denied experiencing suicidal and homicidal 
ideations or audio and visual hallucinations.  His insight 
and judgment were determined to be good.  A GAF of 60 was 
assigned.

A June 2002 letter from the Veteran's private treating 
psychologist, however, again notes that the stress of long 
hours at his job contributed to exacerbation of his PTSD 
symptoms, including irritability, sleep disturbance, and 
exhaustion.  He had also been having marital difficulties as 
a result of his PTSD symptoms that had recently led to an 
altercation between the Veteran and his wife, with the end 
result of the Veteran being asked to leave the home.  No one 
had been hurt, but the Veteran's wife had been concerned 
about his anger being out of control.  The psychologist was 
concerned that the medication prescribed to the Veteran by VA 
had not been effective, and that perhaps a mood stabilizer 
should be added, due to his problems with anger control.  The 
Veteran had considered retiring from his job but it was 
possible that a change in his medication regimen could allow 
him to maintain his employment and have some success in 
resolving his marital difficulties.  

VA records dated in June 2002 show that the Veteran reported 
that he was currently involved in divorce proceedings and 
that his contact with his sons was being challenged by his 
wife on the grounds that his PTSD symptoms made him homicidal 
or dangerous.  

VA records dated in July 2002 show that the Veteran reported 
having left his job, and feeling better since having stopped 
working.  In August 2002, the Veteran requested an additional 
change in his medications.  The accompanying treatment note 
indicated that the Veteran frequently wanted to change or 
adjust his medications.

In August 2002, the Veteran was approved for VA vocational 
rehabilitation benefits, after losing his job in July 2002.  
He intended to obtain a graduate degree in education.

A September 2002 letter from the Veteran's private treating 
psychologist noted that the Veteran's PTSD symptoms had 
improved to the point that he was currently well able to 
cope.  The psychologist felt that the Veteran's PTSD symptoms 
should not prevent him from completing a course of study 
leading to an education degree, and that his symptoms should 
not interfere in his ability to teach children of any age.

In October 2002, however, the Veteran notified VA vocational 
rehabilitation that he was relocating to Tennessee, where his 
parents lived, as he had been through a divorce and was 
having difficulty adjusting.  He had won custody of his two 
sons in the divorce.  Taking care of the boys and going to 
school was too stressful.  In Tennessee, he would have the 
assistance of his parents and his brother and sister.

In June 2003, the Veteran received authorization to attend 
school in the Fall term of 2003.  In October 2004, he 
notified his VA vocational rehabilitation counselor that he 
was dropping out of school as a result of his PTSD.

In a December 2002 written statement submitted in support of 
his claim, the Veteran stated that he had lost his job due to 
his inability to control his temper and manage the anger that 
would spring forth from him when least expected.  He had been 
unable to relate to coworkers without becoming frustrated and 
angry over issues that he should have been able to handle in 
a professional way.  He lost his ability to concentrate and 
could not stand to be around people.  He would frequently 
leave work early just to get away.  He eventually was 
dismissed from his position.  In addition, his inability to 
control his mood swings, anger, and temper resulted in his 
wife filing for divorce.  She left the Veteran and informed 
the judge that she could no longer live with him because she 
did not know when he was going to become angry and violent 
and that she feared for herself and the children.  He stated 
that he had recently lost control and grabbed her shoulders 
in front of the children, and that for the first time he had 
beat one of his sons with a belt and that his wife had had to 
intervene to bring him back to reality.  He stated that he 
loved his family and had not intended to hurt them in any 
way.  Finally, the Veteran noted that he had become 
forgetful, and that he had to write things down in order to 
remember them.  He noted that he had experienced suicidal and 
homicidal ideations but did not intend to act upon such 
thoughts.  

In June 2003, VA received a statement written by a friend of 
the Veteran.  In the statement, the friend indicated that he 
had known the Veteran since elementary school, and that it 
had been immediately apparent that the Veteran was different 
upon his return from Vietnam.  The Veteran had talked about 
experiencing nightmares, and needing to find the excitement 
and danger that he had felt while stationed in Vietnam.  The 
Veteran's first marriage had been strained from the very 
beginning, and to this day, he and his ex-spouse were unable 
to get along.  His two daughters from that marriage refused 
to speak to him, as they blamed him for the divorce.  The 
Veteran's second marriage had also ended as a result of the 
Veteran being mean-spirited and cruel.  He had spoken to the 
Veteran's second wife, who had told him that she had felt 
afraid of his outbursts of rage and hatred.  He described the 
Veteran as a bitter, discouraged, and sometimes lost 
individual, and noted that he missed his old, pre-Vietnam, 
friend.

VA clinical records show that the Veteran continued to 
receive medication management for PTSD.  In December 2003, he 
was referred for a psychiatric evaluation after complaining 
of increased symptoms.  His speech was noted to be relevant 
and coherent and normal in rate and volume without tangential 
or circumstantial thought processes.  No delusional thinking 
was elicited during the interview.  His thought processes 
showed no disorganization.  His intellectual and cognitive 
functions were within the normal range.  His mood was mildly 
dysphoric, with a congruent affect.  No hallucinations or 
preoccupations were observed.  He denied suicidal ideation, 
plan or intent.  His recent and remote memory were intact.  
His attention span and concentration were average.  There was 
no agitation, mania, or irritability.  Insight and judgment 
were determined to be grossly intact.  A GAF of 45 was 
assigned.  

The Veteran began attending the Vet Center for PTSD-related 
counseling in March 2004.  Records dated from March 2004 to 
March 2005 show that the Veteran was felt to be experiencing 
significant PTSD symptoms, including hypervigilance, 
frustration, inability to concentrate, forgetfulness, 
sleeplessness, anxiety, anger, and guilt.  The Veteran 
frequently discussed the difficulty he was having staying in 
school while also attending to the needs of caring for his 
sons.  He noted that his mother was helping him out a great 
deal.  The Veteran was frequently noted to appear tired and 
depressed.  Records dated in November 2004 show that the 
Veteran reported that his ex-wife had filed for custody of 
their sons, citing her belief that the Veteran's PTSD 
rendered him unfit for caring for their children.  His 
symptomatology was noted to be increased in relation to this 
news, and the counselor asked the Veteran whether he felt 
that a period of hospitalization would be of benefit to him.  
He replied in the negative, noting that a hospitalization 
would really call into question his ability to care for his 
sons.  The counselor also noted that the Veteran's increased 
depression could be the result of him having discontinued the 
medication prescribed for his depression, without consulting 
a physician.  

In a November 2004 written statement, the Veteran indicated 
that he had not been able to remain employed since his 
retirement from the military.  He had been terminated 4 times 
due to his inability to control his temper and get along with 
superiors and subordinates.  In addition, he had been married 
and divorced 3 times, with each wife stating that his temper 
and mood swings were reasons for the divorce.  He had 
struggled with mood swings, controlling his temper, anxiety, 
and feelings of low self worth on a daily basis.  He was 
always tired and could not rest at night due to dreams and 
worries.  His youngest son had told him that he tossed and 
turned and yelled out in his sleep.  He also experienced 
night sweats.  He sometimes awoke and did not know where he 
was.  

He was unable to focus and stay on task, which was why he had 
had to drop out of school.  He stated that his ability to 
concentrate had decreased to the point that he was no longer 
able to cook for his sons, as he got distracted, leading to a 
cooking-related fire.  He had attempted to volunteer at his 
son's school but there had been too much activity and he 
became anxious around so many children.  

He stated that his brother and sister avoided him and did not 
make an effort to understand what he was going through.  His 
mother tried to help him but did not understand either.  He 
had lost his temper with his mother several times in the past 
year.  

He no longer enjoyed the activities he once enjoyed, 
including gardening, mowing the grass, playing sports, and 
attending church.  He had only one friend whom he described 
as a close friend.

A November 2004 letter from the Veteran's therapist at the 
Vet Center corroborated the points the Veteran made in his 
own November 2004 letter.  The therapist noted that the 
Veteran's symptoms had been increasing for some time, and 
that he had personally encouraged the Veteran to drop out of 
school because he had felt that it was in the best interest 
of the Veteran's physical and emotional health.  Currently, 
he did not believe that the Veteran was employable as a 
result of his PTSD.

VA clinical records dated to April 2005 show that the Veteran 
continued to be seen for medication management and occasional 
therapy for PTSD.  His GAF scores throughout this period were 
predominantly in the range of 35.

In a May 2005 written statement, the Veteran reported that he 
continued to have significant difficulty as a result of his 
PTSD.  He noted that while VA treatment records and reports 
of examination had shown that he did not experience suicidal 
or homicidal ideation, he did, in fact, experience such 
thoughts, and had reported experiencing such thoughts to his 
private psychologist.  His wife, however, had attempted to 
use the evidence of suicidal thinking against him in their 
divorce, threatening his ability to retain custody of their 
sons.  As a result, he had since been reluctant to share such 
thoughts with treating or examining clinicians.  

A September 2005 letter from a private psychologist notes 
that the Veteran had been referred to him in July 2005 by a 
psychiatrist in his practice who had seen the Veteran for an 
initial psychiatric evaluation in June of that year and whom 
continued to follow the Veteran for medication.  The 
Veteran's primary diagnosis was PTSD, with symptoms greatly 
increased over the last few years.  He had had considerable 
occupational problems, problems with concentration, 
significant irritability, nightmares, and myriad other PTSD 
symptoms impinging on his ability to function in the 
workplace.  His current GAF score was estimated at 40 to 45.  
His prognosis and functioning level precluded his ability to 
function in the workplace.

A November 2005 letter from the psychiatrist who conducted 
the Veteran's initial psychiatric evaluation in June 2005 and 
who followed the Veteran for medication noted that although 
the Veteran had been followed for his PTSD, he had only had a 
mild response to treatment.  There had been a decrease in 
nightmares to approximately once or twice per week with the 
use of Ambien and improvement in his irritability with the 
use of Zoloft.  Currently, however, his severe symptoms, 
including anger and irritability, and constant anxiety and 
hypervigilance, precluded his ability to work.

The Veteran underwent an additional VA examination in June 
2006.  At the time of the examination, the Veteran complained 
of exacerbated PTSD symptoms and severe depression.  He 
endorsed suicidal thinking but stated that he did not want to 
kill himself.  He reported distressing intrusive thoughts 
almost persistently, and stated that he had nightmares 3 to 4 
times per week or more.  He felt as though he were running in 
different directions in order to seek help.  The examiner 
noted in this regard that the Veteran was receiving treatment 
for PTSD through private psychiatrists, private 
psychologists, the Vet Center, and VA facilities.  The 
examiner noted that he believed the Veteran was genuinely 
disturbed and distressed and that he needed to be 
hospitalized.

The examiner noted that in 2003 the Veteran had attempted to 
go back to school but that he had been unable to finish as he 
was getting very anxious and depressed.  His PTSD core 
symptoms were getting worse and he could not concentrate on 
his studies.

With regard to his marital and family relationships, the 
Veteran had been divorced from his third wife in 2002.  He 
had been married for 16 years, and had two sons from that 
marriage, now aged 10 and 16.  He had been awarded custody of 
his sons but had not been able to keep them.  They were 
currently in his mother's care.  He had placed them with his 
mother after he had hit his 10-year-old.  He had been scared 
by his behavior, and, for the safety of his sons, had them 
move in with his mother.  He noted, however, that he wanted 
them back.  

With regard to his social life, the Veteran reported a total 
loss of his social life.  He did, however, try to go to 
church.  He stated that he did not want to see people because 
he was afraid of losing control.  He denied having any 
leisure activities or recreational pursuits.  

On mental status examination, the Veteran was observed to be 
unshaven and to have clumsy hair.  The Veteran noted that he 
used to shower 3 times per day and now did not even shower 
once per day.  The Veteran's psychomotor activity was noted 
to be significant for smacking his lips repetitively and 
constantly moving his legs up and down.  His speech was 
intermittently illogical, obscure, and disjointed.  His mood 
was described as anxious, hopeless, agitated, depressed, 
dysphoric, and labile.  He had a short attention span and was 
easily distracted.  Judgment and insight were determined to 
be intact.

The examiner noted that the Veteran's core PTSD symptoms had 
resurfaced in 1998 and had steadily deteriorated since then.  
He had lost his job and his wife as a result.  His current 
behavioral, cognitive, social, affective, and job/work 
changes were directly attributable to the exacerbation of his 
PTSD symptoms.  

Based upon the above, the examiner diagnosed the Veteran with 
severe PTSD and assigned a GAF of 35.  The examiner felt that 
the Veteran's prognosis was poor.  He was currently 
unemployable as a result of his PTSD.  

In an August 2006 decision, the Social Security 
Administration determined that the Veteran had been 
unemployable as a result of his PTSD since July 15, 2002, the 
date he was last employed.  He had not engaged in any 
substantial gainful activity since that date.

VA clinical records dated to October 2008 show PTSD symptoms 
similar to those demonstrated on examination in June 2006 and 
GAF scores predominantly in the range of 35.

Several lay statements submitted in behalf of the Veteran's 
claim in April 2008 by his ex-wife, and two friends attested 
to the continuing severity of the Veteran's PTSD.

An April 2008 letter from the Veteran's private treating 
psychiatrist noted that while the Veteran's symptoms may 
occasionally appear to be less severe, any improvement in his 
symptoms represented only a temporary fluctuation rather than 
any actual improvement.  Currently, he remained unemployable 
as a result of his PTSD.

An October 2008 letter from a licensed social worker noted 
that she had been treating the Veteran for PTSD since April 
2008.  Since that time, he had exhibited PTSD symptoms 
including a heightened startle response, vivid nightmares, 
sleep disturbance, hypervigilance, flashbacks, low motivation 
and energy, violent anger outbursts, hopelessness, difficulty 
concentrating, unwarranted checking due to safety concerns, 
memory deficits, intrusive thoughts, obsessive worry, 
judgment impairment, relationship conflicts, pathological 
guilt and self-blame, crying and suicidal thoughts.  His 
current GAF was estimated to be 35.  In the social worker's 
opinion, the Veteran would never be able to return to any 
structured employment.  

The Veteran underwent a final VA examination in April 2009.  
At the time of the examination, the Veteran stated that he 
continued to feel out of control as a result of his PTSD 
symptoms, despite his medication management and bimonthly 
individual psychotherapy.  His psychiatrist had recommended 
that he be hospitalized for in-patient treatment.  The 
Veteran described his typical mood as sad and depressed.  He 
endorsed feelings of hopelessness, helplessness, and 
worthlessness.  He stated that he had no libido and 
oftentimes felt lethargic and tired.  He described feelings 
of guilt and shame related to his war experiences and 
admitted having occasional suicidal ideations.  

The Veteran denied having any significant social contacts.  
He reported having one friend and one cousin with whom he 
occasionally spoke.  The examiner, however, determined that 
the Veteran's current psychosocial functioning was quite 
poor.  He had no close friends or alternative support system 
and had lost all interest in the activities he once enjoyed.  

The Veteran's psychomotor activity was noted to be 
significant for holding a piece of paper that he folded and 
unfolded until it ripped.  In addition, his hands were noted 
to be shaky.  His speech was rapid.  His mood was anxious and 
depressed and his affect was flat.  His thought process was 
unremarkable.  His judgment and insight were determined to be 
intact.  His memory was determined to be mildly impaired.  

Based upon the above, the examiner diagnosed the Veteran with 
PTSD and assigned a GAF of 47.  The examiner noted that the 
Veteran appeared to be overwhelmed by his emotions and 
symptoms of PTSD.  He appeared to be a very anxious and 
fragile person.  His poor employment history since his 
discharge from the military demonstrated his inability to 
maintain control over his symptoms and his emotions in order 
to maintain employment.  He had been classified as 
unemployable by the Social Security Administration as a 
result of his PTSD since 2002.  His response to treatment 
thus far had been poor.

As noted above, the Veteran's PTSD has been rated as 50 
percent disabling for the period prior to June 14, 2006, and 
as 70 percent disabling since June 14, 2006.  The Board, 
however, concludes that the Veteran's PTSD was 70 percent 
disabling for the period from December 27, 2001, when his 
claim for an increased rating was received, to July 14, 2002, 
and that it has been 100 percent disabling since July 15, 
2002.

Prior to July 15, 2002, the record reflects GAF scores 50 and 
60.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 50 reflects serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 60 generally reflects some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

Prior to July 15, 2002, the record reflected that the Veteran 
was frequently irritable, had difficulty getting along with 
others, and that he most often isolated himself.  He did not 
socialize, and generally stayed home all the time.  While he 
remained married during this period, the record shows that 
the relationship was very conflicted, and ultimately ended in 
divorce.  Additionally, while he described the relationship 
he had with the sons from that marriage as good, he reported 
no contact at all with the children from his first marriage.  
The record overall reflects poor social functioning for the 
period prior to July 15, 2002, as the Veteran indicated that 
he had no friends and spent the vast majority of his time in 
isolation.  Additionally, although the Veteran remained 
employed during this period, the record shows that he had 
tremendous difficulty getting along with his coworkers and 
that his work caused him significant stress.  

Both the VA and private treating clinicians during this 
period found deficiencies in most of the areas considered.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximated a 70 percent 
disability rating for PTSD.  His history demonstrated clear 
occupational and social impairment, with deficiencies in most 
areas.  With respect to whether his disability warrants a 
total 100 percent disability rating for this period, however, 
the Board finds that the preponderance of the evidence is 
against such a finding.  

The Veteran was not shown to have gross impairment in thought 
processes or communication.  Further, there is no evidence 
that the Veteran had persistent delusions or hallucinations.  
Additionally, there is no evidence that the Veteran's PTSD 
caused a persistent danger of hurting himself, or that he was 
unable to maintain a minimal level of personal hygiene.  
While he admitted having occasional suicidal ideations, he 
denied having any plans or intent.  He was not disoriented as 
to time or place, and there is no evidence that he suffered 
from a memory loss manifested by an inability to recall the 
names of close relatives, his own occupation, or his own 
name.  As such, the Board finds that an evaluation in excess 
of 70 percent is not warranted for the period prior to July 
15, 2002.

As of July 15, 2002, however, the Board concludes that an 
increased rating of 100 percent is warranted.  GAF scores 
dated since July 15, 2002, are predominantly in the range of 
35 to 40, and overall demonstrate a consistent worsening of 
PTSD symptoms.  GAF scores of 35 and 40 are indicative of 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

Scores of 35 to 40 correlate with the Veteran's increased 
PTSD symptoms since July 15, 2002.  The Veteran has not been 
capable of gainful employment since he was dismissed from his 
job on July 15, 2002.  In addition, the Veteran was not able 
to finish the educational program he began in 2003 as a 
result of his PTSD symptoms, and was not able to continue to 
care for his sons, despite having fought for their custody in 
his divorce from his wife, demonstrating that his PTSD 
symptoms continued to worsen after he left his job.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Since July 15, 2002, the Veteran has indicated that he is 
frequently irritable, has difficulty getting along with 
others, and that he most often isolates himself.  His 
formerly good hygiene habits have slipped, such that he no 
longer showers on a daily basis and was noted to be unkempt 
on examination in June 2006.  He was divorced from his wife 
after leaving his job on July 15, 2002.  He has little 
contact with his family members, but does acknowledge an 
important relationship with his mother, who has been of 
significant help to him in caring for his sons.  

The record overall, however, reflects poor social 
functioning, as the Veteran does not have significant 
friendships.  Additionally, he has very few, if any, leisure 
activities.  The Veteran's occupational functioning 
throughout this period has been severely impaired.  

Mental status examination throughout this period revealed a 
depressed or anxious mood and constricted affect.  While 
there was no evidence of delusions or other abnormal thought 
processes, his speech was at times noted to be tangential, 
and more recent records show that he has developed impairment 
of memory.  Additionally, while the record reflects that the 
Veteran denied experiencing suicidal and homicidal ideations, 
he has explained that his denial of such thoughts represented 
only an effort to retain custody of his sons.  More recent 
records show that the Veteran freely admitted experiencing 
such ideations.

The Veteran's difficulty with social environments, his need 
to largely isolate himself, and his inability to work clearly 
indicate that his PTSD symptoms result in total occupational 
and social impairment.  While the Veteran was assigned a GAF 
score of 47 on VA examination in April 2009, this does not 
match the more severe GAF scores shown in contemporaneous 
treatment records.  Accordingly, the Board concludes that the 
score of 47 shown on that VA examination is more accurately 
representative of a fluctuation described by the Veteran's 
private psychiatrist in April 2008, rather than indicative of 
actual improvement in symptomatology.

Based upon the above findings, the Board finds that since 
July 15, 2002, the Veteran's disability more nearly 
approximates a 100 percent disability rating.  His history 
since then demonstrates clear occupational and social 
impairment.  

Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).
In this regard, the Board concludes that for the period from 
December 27, 2001, to July 14, 2002, an increased rating of 
70 percent, but no more, is warranted.  In addition, for the 
period since July 15, 2002, an increased rating of 100 
percent is warranted.  All reasonable doubt has been resolved 
in favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration 
of an extraschedular rating is warranted for the period prior 
to July 15, 2002.  As discussed above, the symptoms of the 
Veteran's PTSD during that period consist of deficiencies in 
most of the areas described in the criteria for a 70 percent 
rating.  There have been no reports of symptoms that are 
outside the rating schedule.  Hence, the schedule reasonably 
describes the Veteran's disability, and referral for 
extraschedular consideration is not warranted.

A rating higher than 100 percent is not permissible.  
Accordingly, referral for extraschedular consideration for 
the period since July 15, 2002, is not warranted.

Entitlement to a total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

For the period prior to July 15, 2002, the Veteran did not 
allege that his service-connected PTSD disability prevented 
him from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  As discussed above, the Veteran 
remained fully employed throughout this period.  Accordingly, 
the Board concludes that the record does not raise a claim of 
entitlement to TDIU rating for the period prior to July 15, 
2002, and consideration of a TDIU rating is therefore not 
warranted.

With respect to the period since July 15, 2002, TDIU is 
payable only when the schedular rating is less than total.  
38 C.F.R. § 4.16(a).  The award of a 100 percent schedular 
rating, effective July 15, 2002, moots the issue of 
entitlement to TDIU for the period when the 100 percent 
rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33 
(2001).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, for the period from December 27, 2001, to 
July 14, 2002, a 70 percent rating for PTSD is granted.  

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD is granted, 
effective July 15, 2002.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


